NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “water saver” feature of claims 13 and 14, as well as the “means for” feature of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities. Appropriate correction is required.
	
Claim 3 lines 1-2 should be, “…wherein the soap supply [[for]] includes a soap receptacle and a pump connected to [[for]] the soap receptacle.”
Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured (capability) Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 

Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. Applicant might consider placing the infinitive verb phrases into the present tense which would require the potential limitations therein.
Note that “configured” followed by an infinitive verb phrase does not impart any requirement of the “capability” and does not constitute a meaningful limitation. The Examiner suggests removing the infinitive verb phrases and utilizing claim language such as, “…configured (capability) such that…”, in which case the “configured (capability)” language would revert to requiring the capability to perform the recitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dobizl et al. (US 10087608, herein after “Dobizl”).
Dobizl discloses:	
	
1. An automatic faucet assembly comprising: a faucet spout (not individually labeled, generally indicated at the lead line 12, best seen in figure 1) for (intended use) simultaneously dispensing water and soap; at least one touchless (see at least column 2 lines 19-23) sensor (20) on the automatic faucet assembly; a soap supply (30, see also at least column 2 lines 43-47 and column 3 lines 37-42) for (intended use) a soap; a water flow control valve (multiple disclosed, for the instant rejection valve 38 will be utilized which is explicitly controlled by controller 32, see at least column 6 lines 62-66); and a controller (32); wherein said at least one touchless sensor is configured (capability) to signal (infinitive verb, not required however instantly disclosed, see at least columns 6-7 lines 62-4) the controller to activate (infinitive verb, not required however instantly disclosed, see at least columns 6-7 lines 62-4) a timed wash cycle; wherein the timed wash cycle includes: 
- a start-up phase (figure 3A “hand wetting”) to initiate (infinitive verb, not required instantly disclosed, see at least columns 6-7 lines 62-4) only water flow through the faucet spout for a first predetermined period of time; 
- a scrubbing phase (figure 3A “soap dispensing”) to dispense (infinitive verb, not required however instantly disclosed, see at least column 7 lines 19-25) the soap from the soap supply and water flow simultaneously in a single stream through the faucet spout for a second predetermined period of time; and 
- a rinsing phase to provide (infinitive verb, not required however instantly disclosed, see at least column 7 lines 47-51) only water flow through the faucet spout for a third predetermined period of time.
3. The automatic faucet assembly according to claim 1, wherein the soap supply for includes a soap receptacle (30) and a pump (36) connected to (see at least column 7 lines 19-21) for the soap receptacle.
4. The automatic faucet assembly according to claim 1, wherein the water flow control valve is configured (capability) to provide (infinitive verb, not required however instantly disclosed, see at least column 3 lines 17-23) water flow through the faucet spout at a first predetermined pressure and at a second predetermined pressure, the second predetermined pressure being greater than the first predetermined pressure.
5. The automatic faucet assembly according to claim 4, wherein the water flow control valve is configured (capability) to provide (infinitive verb, not required however instantly disclosed or at least implied, see column 3 lines 21-22) water flow through the faucet spout at the first predetermined pressure during the start-up phase of the wash cycle.
6. The automatic faucet assembly according to claim 5, wherein the water flow control valve is configured (capability) to provide (infinitive verb, not required however instantly disclosed or at least implied, see column 3 lines 21-22) water flow through the faucet spout at the first predetermined pressure during the scrubbing phase of the wash cycle.
7. The automatic faucet assembly according to claim 6, wherein the water flow control valve is configured (capability) to provide (infinitive verb, not required however at least implied, see column 3 lines 21-22, see note below) water flow through the faucet spout at the second predetermined pressure during the rinsing phase of the wash cycle.
Note: If dispensing pressure reductions are achieved for the hand care alternative and/or liquid then that implies that all the other dispensing pressures are at the higher second predetermined pressure.

8. The automatic faucet assembly according to claim 1, further comprising an adjustable water temperature (see at least column 3 lines 22-23) controller (32).
9. The automatic faucet assembly according to claim 1, further comprising a visual or audible indicator (see at least column 7 lines 12-14) configured (capability) to be activated (infinitive verb, not required however the prior art appears to be configured and capable to be activated during the specific scrubbing phase, see at least column 7 lines 5-19) during the scrubbing phase of the wash cycle.
10. The automatic faucet assembly according to claim 1, further comprising a manual override button (23) configured (capability) to signal (infinitive verb, not required however the prior art appears to be configured and capable since it can be programmed, see at least column 5 lines 15-18) the controller to activate the timed wash cycle.
11. A touchless water and soap dispensing faucet comprising: a faucet body (14) and a faucet spout (not individually labeled, generally indicated at the lead line 12, best seen in figure 1)  for (intended use) simultaneously dispensing water and soap in a single stream flow; at least one sensor (20) mounted on the faucet body; a pump (36) configured (capability) to deliver (infinitive verb, not required however instantly disclosed, see at least column 7 lines 19-21) soap from a soap supply to the single stream flow; a water flow control valve (multiple disclosed, for the instant rejection valve 38 will be utilized which is explicitly controlled by controller 32, see at least column 6 lines 62-66) configured (capability) to deliver (infinitive verb, not required however instantly disclosed, see at least column 3 lines 21-22) water to the single stream flow at a first predetermined pressure and at a second predetermined pressure, the second predetermined pressure being greater than (see note below) the first predetermined pressure; and a controller (32); wherein said at least one touchless sensor is configured (capability) to signal (infinitive verb, not required however instantly disclosed, see at least columns 6-7 lines 62-4) the controller to activate a timed wash cycle.
	Note: The degree of “open-ness” of the valve, determined by the controller, determines the fluid pressure at the outlet of the valve such that having a smaller “open-ness” temporarily increases the fluid pressure at the outlet of the valve but decreases the fluid flow volume and pressure at the faucet outlet. 
13. The touchless water and soap dispensing faucet according to claim 11, wherein the water flow control valve (38) includes a water saver feature (seen as the degree of opening of the valve to accomplish the “reduction in pressure”, see at least columns 6-7 lines 62-2 configured (capability) to provide (infinitive verb, not required however instantly present as “reduction in pressure”) water at the first predetermined pressure in a first mode of operation.
14. The touchless water and soap dispensing faucet according to claim 13, wherein the water saver feature in the water flow control valve is configured (capability) to provide (infinitive verb, not required, it’s implied that when the feature isn’t engaged then it’s operating at the higher pressure) water at the second predetermined pressure in a second mode of operation.
15. The touchless water and soap dispensing faucet according to claim 11, wherein the water flow control valve (38) includes a means (see note below) for selectively reducing an effective diameter of an outlet from the water flow control valve, thereby increasing water flow pressure to provide (infinitive verb, not required, inherently present, see note below) water at the second predetermined pressure.
Note: In paragraph 19 of Applicant’s disclosure, Applicant discloses several means as “a water saver feature” however the only one which appears applicable to the claim language is one which involves a controllable valve. Since the controllable valve in claim 11 is already claimed, “a means for” is deemed to merely be the degree of “open-ness” of the controllable valve. The degree of “open-ness” of the valve, determined by the controller, determines the fluid pressure at the outlet of the valve such that having a smaller “open-ness” temporarily increases the fluid pressure at the outlet of the valve but decreases the fluid flow volume and pressure at the faucet outlet. Applicant appears to be simply creatively claiming the degree of “open-ness” of a valve wherein the claimed pressures are merely the pressures at the outlet of the valve. Since the prior art discloses a valve and controller combo that controls the fluid pressure it is deemed inherent that the claimed pressure relationships at the valve outlet are achieved when the valve opens and closes based upon the controllers commands.
Regarding Method claims 16-20. All limitations are previously addressed as in claims 1, 3-11, and 13-15 above. Furthermore the prior art device as stated above, in its normal and usual operation, would necessarily perform the method claimed. As such, it can be assumed the device would inherently perform the claimed process (EMPEP 2112.02).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobizl et al. (US 10087608, herein after “Dobizl”) in view of McHale et al. (US 2015/0083748, herein after “McHale”).
	Dobizl discloses all of claims 1 and 11 as above.
	Dobizl further discloses a sensor (20) for detecting the presence of user’s hands however Dobizl is silent regarding the sensor being infrared, thus Dobizl does not explicitly disclose wherein the at least one touchless sensor includes an infrared sensor configured (capability) to detect (infinitive verb, not required never the less present) a user's hands.
	McHale teaches a faucet integrated touch-free (see at least paragraph 0020) soap dispensing system (see at least paragraph 20) which utilizes an infrared sensor (106, see at least paragraph 0021) to detect a user’s hands (see at least paragraph 20) for activation.
	Since Dobizl is silent regarding the type of sensor utilized to detect a user’s hands, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize an infrared sensor as taught by McHale as the sensor of Dobizl as a matter of design choice based upon pricing and availability at the time of manufacture.
Conclusion
All cited references on the attached PTO-892 are pertinent to Applicant’s disclosure. US 10801190 discloses substantially the same invention as Dobizl as applied above, however in the interest of compact prosecution multiple lines of rejection would only complicate prosecution. The following cited references all disclose faucets having sensors and predetermined cycles of operation: US 20090100593, US 2009/0049599, US 2007/0152082, US 7228874, US 2006/0289819, and US 2009/0056011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753